Citation Nr: 0821987	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-31 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a 
shell fragment wound to the back of the head. 

4.  Entitlement to service connection for residuals of a 
shell fragment wound to the right arm. 

5.  Entitlement to service connection for residuals of a 
shell fragment wound to the left arm. 

6.  Entitlement to service connection for residuals of a 
shell fragment wound to the right leg.  

7.  Entitlement to service connection for residuals of a 
shell fragment wound to the left leg.

8.  Entitlement to service connection for residuals of a 
shell fragment wound to the right heel.

9.  Entitlement to service connection for residuals of a 
shell fragment wound to the left heel.

10.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to February 
1954.  He was awarded the Purple Heart Medal and Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the RO denied the veteran's claims 
for service connection for the disabilities on appeal.  The 
veteran timely appealed the RO's October 2004 rating action 
to the Board.  

The Board observes that the veteran originally claimed 
service connection for a head injury incurred in combat on 
October 14, 1952.  (see, VA Form 21-526, Veteran's 
Application for Compensation or Pension, received by the RO 
in April 1967.)  By a letter, dated May 18, 1967, the RO 
informed the veteran that because he had failed to report for 
a VA examination in conjunction with his service connection 
claim, that it was denied.  The claims file does not reflect 
that the veteran was provided his appellate rights and, 
consequently, the instant claim for service connection for 
residuals of a shell fragment wound to the back of the head 
will be addressed on a de novo basis in the decision below.  


FINDINGS OF FACT

1.  The veteran served in combat in Korea. 

2.  The evidence of record does not demonstrate that the 
veteran currently has bilateral hearing loss for VA 
compensation purposes, PTSD, and residuals of shell fragment 
wound to the back of the head, arms, legs, and heels.  

3.  The veteran's depression has not been attributed to his 
period of military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.655(b), 3.385 (2007).

2.  PTSD was not incurred in or aggravated by active military 
service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
3.655(b) (2007).

3.  Residuals of shell fragment wound to the back of the head 
were not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.655(b) (2007).

4.  Residuals of shell fragment wound to the right and left 
arms were not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.655(b).

5.  Residuals of shell fragment wound to the right and left 
legs were not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.655(b).

6.  Residuals of shell fragment wound to the right and left 
heels were not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.655(b).

7.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A.
§ 1110; 38 C.F.R. §§ 3.303, 3.655(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

38 C.F.R. § 3.159, concerning VA assistance in developing 
claims, has been revised in part recently.  These revisions 
are effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the case at hand.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, and pertient to the 
instant case, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Id.  

With regard to the issues on appeal, VA provided the veteran 
with pre-adjudication notice on the Pelegrini II VCAA 
elements in May and August 2004 letters.  The letters 
informed the veteran to let VA know of any evidence he 
thought would support his claims, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The veteran 
was informed of the Dingess elements in a March 2006 letter.  
Id.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  The veteran was 
provided pre-adjudication VCAA notice via May and August 2004 
letters.  Id. 
	
       Duty to Assist

Regarding VA's duty to assist the appellant with his service 
connection claims on appeal, relevant service medical and 
personel records, post-service private medical reports and 
statements of the appellant have been associated with the 
claims file.  In April 2006, the VA Medical Center in Albany, 
New York informed the RO that they did not have any treatment 
records that pertained to the veteran. 

The veteran failed to report for VA examinations scheduled in 
connection with his service connection claims in September 
2004.  According to a notation in the claims file, per 
conversation with the veteran's spouse, the appellant was 
sick and was unable to attend his scheduled VA examinations.  
The appellant's spouse requested that said VA examinations be 
re-scheduled.  Thereafter, the veteran failed to report for 
VA examinations scheduled for June and July 2006.  The 
veteran has neither disputed nor provided good cause for his 
failure to report.

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another. Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  See 38 C.F.R. § 3.655(a). The veteran was 
apprised of the consequence of his failure to report for his 
scheduled VA examinations in an August 2006 statement of the 
case.  In this regard, the consequence in this case of the 
veteran's failure without good cause to report for the VA 
examinations is that his current service connection claims 
will be rated on the basis of the evidence of record.  38 
C.F.R. § 3.655(b).

While VA has a duty to assist the veteran in development of 
his claims, the veteran has a duty to cooperate with VA.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). A claimant's 
duty to cooperate with VA's efforts to develop the claim 
includes reporting for a medical examination and submitting 
to the Secretary all medical evidence supporting his claim.  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board 
concludes that VA has no remaining duty under the VCAA to 
provide a medical examination in conjunction with the current 
service connection claims on appeal.

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the aforementioned service connection claims.

II.  Laws and Regulations

	Service connection-general criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§3.303(a) (2007). 

       
       Presumptive service connection-criteria

In addition, certain chronic diseases, including 
sensorineural hearing loss, shall be presumed to have been 
incurred in or aggravated by service if they become manifest 
to a compensable degree within one year following separation 
from service. 
 See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  
	
       Combat criteria

Under 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 
3.304(d) (2007), service connection for a combat-related 
injury may be based on lay statements alone, but do not 
absolve a claimant from the requirement of demonstrating 
current disability and a nexus to service, as to both of 
which competent medical evidence is generally required. 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
veteran to establish service connection with lay testimony 
alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

	Hearing Loss-criteria

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
	
       PTSD-criteria

To establish entitlement to service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor. 
38 C.F.R. § 3.304(f) (2006).  See also, Cohen v. Brown, 10 
Vet. App. 128 (1997).

Under 38 C.F.R. § 3.304(f), the relevant criteria require 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).

III.  Analysis

The veteran contends that he currently has bilateral hearing 
loss, PTSD, residuals of shell fragment wounds to the back of 
the head, legs, arms, and heels, and depression as a result 
of his combat military service in the Republic of Korea. 

As the veteran's DD 214 denotes that he received the Purple 
Heart Medal and Combat Infantry Badge from shell fragment 
wounds sustained to the back of the head and heels in Kumwha, 
Korea on October 14, 1952, this is considered conclusive 
evidence of the claimed in-service stressor, to include noise 
exposure.  38 C.F.R. § 3.304(f) (2007). 

1.  Bilateral Hearing Loss, 

Following a careful review of the record, the Board finds 
that service connection is not warranted for bilateral 
hearing loss.  In reaching the foregoing determination, the 
Board observes that upon service entrance in July 1950, the 
veteran's hearing on whispered and spoken voice test was 
15/15, bilaterally; it was noted that he had wax in both 
ears.  In March and November 1953, the veteran received 
treatment for wax and bleeding of the ears; a diagnosis of 
external otitis was entered.  A January 1954 service 
discharge examination report shows that the veteran's ears 
were found to have been "normal."  It was disclosed, 
however, that the veteran's left ear drum was scarred, but 
was considered non-disabling.  Hearing on whispered and 
spoken voice test was 15/15, bilaterally. 

Post-service diagnoses of bilateral conductive and perceptive 
type of deafness are of record.  (see, treatment reports, 
dated in January 1955, and July 2003, prepared by P. A. B., 
M. D. and Rochester, General Hospital, respectively).  These 
same treatment records, however, do not contain any evidence 
that the veteran currently has bilateral hearing loss for VA 
compensation purposes.  Without a current diagnoses of the 
aforementioned disability, service connection for bilateral 
hearing loss cannot be sustained.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).


2.  PTSD, Residuals of shell fragment wound to back of head, 
arms, legs, and heels

The critical element is that, based on the record as a whole, 
the veteran lacks a proper diagnosis of PTSD that is 
medically related to his confirmed in-service combat-related 
stressor noted in the preceding paragraphs.  On the contrary, 
when P. Z. Ph.D. evaluated the veteran in May 2004, he was 
diagnosed as having sub-clinical PTSD.  Dr. P. Z. concluded, 
after an in-depth interview and mental status evaluation of 
the appellant, that he was not suffering from PTSD.  Dr. Z. 
determined that the veteran had some stress-related symptoms, 
but not enough to meet the diagnostic criteria [for PTSD].  
See, May 2004 report, prepared by P. Z. Ph.D., Rochester Vet 
Center Program.  There is no other evidence of record that 
contradicts Dr. P. Z.'s opinion.  

In addition, there is no current medical evidence, private or 
VA, demonstrating that the veteran has any current residuals 
of the head, arms, legs, and heels as a result of the 
confirmed in-service combat-related stressor.  

Thus, without current diagnoses of the aforementioned 
disabilities, service connection for PTSD and residuals of a 
shell fragment wound to the back of the head, arms, legs, and 
heels cannot be sustained.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The preponderance of the evidence is 
against the claims, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b).

3.  Depression

The critical element is that, based on the record as a whole, 
the veteran's currently diagnosed depression has not been 
linked to his confirmed in-service combat-related stressor or 
to other event of service origin.  On the contrary, when a 
private psychologist, P. Z. Ph.D., evaluated the veteran in 
May 2004, he found the veteran to have significant depression 
in reaction to a stroke and [physical] limitations, a 
disability for which service connection has not been 
established.  See May 2004 report, prepared by P. Z. Ph.D., 
Rochester Vet Center Program.  There is no other evidence of 
record that contradicts Dr. P. Z.'s opinion.  Thus, the Board 
concludes that the evidence does not show that the veteran's 
present depression is attributable to his military service, 
to include his confirmed in-service combat-related stressor.  
The claim for service connection for depression is, 
therefore, denied.

IV.  Conclusion

In so finding, the Board does not question the sincerity of 
the veteran's claims.  Nor does the Board wish to in any way 
diminish the veteran's honored and meritorious combat service 
in Korea.  The Board notes, however, that as a lay person, 
the veteran is not competent on his own to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  On 
these facts, service connection for bilateral hearing loss, 
PTSD, residuals of shell fragment wound to the head, arms, 
legs, and heels, and depression are denied.  Should the 
veteran wish to reopen his claim for service connection for 
any of these disabilities, he may do so by the submission of 
new and material evidence establishing the presence of 
current disability linked to service.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for PTSD is denied. 

Service connection for residuals of shell fragment wound of 
the head is denied. 

Service connection for residuals of shell fragment wound of 
the right and left legs is denied.

Service connection for residuals of shell fragment wound of 
the right and left arms is denied. 

Service connection for residuals of shell fragment wound of 
the right and left heels is denied. 

Service connection for depression is denied. 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


